Citation Nr: 1341736	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right hip disorder.  

2.  Whether new and material evidence has been received to reopen service connection for a lumbosacral spine disorder.  

3.  Entitlement to service connection for a lumbosacral spine disorder, to include as secondary to a service-connected left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri, which determined new and material had not been submitted to reopen service connection claims for disorders of the low back and right hip.  

The issue of service connection for a lumbosacral spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In June 2012, prior to the promulgation of a decision in the appeal to reopen service connection for a right hip disorder, the Board received notification from the appellant that a withdrawal of the appeal of this issue is requested.  

2.  In a March 2006 rating decision, the RO denied service connection for a low back condition based upon the lack of a nexus between the current low back disorder and an in-service disease or injury.  The Veteran did not file a timely appeal of this decision.  

3.  Evidence received since the March 2006 rating decision not previously considered has some tendency to establish a nexus between a lumbosacral spine disorder and the service-connected disability of the left hip.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of an application to reopen service connection for a right hip disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The March 2006 rating decision that denied service connection for a low back condition became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

3.  Evidence received since the March 2006 rating decision is new and material to reopen service connection for a lumbosacral spine disorder, including as secondary to service connection for a left hip disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Reopening of Service Connection 
for Right Hip Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in June 2012, prior to the promulgation of a decision in the appeal of an application to reopen service connection for a right hip disorder, the Board received notification from the Veteran that a withdrawal of the appeal of this issue is requested.  By this action, the Veteran has withdrawn the appeal of an application to reopen service connection for a right hip disorder; hence, there remain no allegations of errors of fact or law as to that issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.  

Reopening of Service Connection for Lumbosacral Spine Disorder

In the current claim on appeal, the Veteran seeks to reopen service connection for a lumbosacral spine disorder.  In a March 2006 rating decision, service connection for a low back condition was denied.  The RO found that a chronic low back disorder was not demonstrated during service, and the evidence did not establish a nexus between a current diagnosis of degenerative disc disease of the lumbosacral spine and a service-connected left hip disability.  The Veteran did not initiate an appeal of this determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 
265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

In the March 2006 rating decision, the RO determined that a chronic low back disorder was not shown on service separation, and that the evidence had not established a nexus between a service-connected left hip disability and his current degenerative disc disease of the lumbosacral spine.  The evidence considered at that time included service treatment records as well as post-service private and VA treatment records.  The Veteran did not file a timely notice of disagreement regarding this determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Since the prior denial of the claim in March 2006, recent evidentiary submissions have included the Veteran's own written and oral contentions, as well as several medical opinion statements from a private chiropractor.  Specifically, this examiner stated in May 2008, May 2010, and April 2012 letters that he has treated the Veteran for low back pain since 1993.  The examiner also stated he had reviewed the Veteran's service treatment records and post-service treatment records.  Upon examination of the Veteran and review of the medical history, the examiner opined that gunshot wound to the left hip, resulting in a fracture of the left femur, resulted in progressive impairment of the left thigh and low back with degenerative changes of the spine that are "a direct effect" of his original in-service injuries.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for a lumbosacral spine disorder has been received.  These statements from the chiropractor are new, in that they were not of record at the time of the prior final denial.  These statements are not cumulative and redundant of evidence already of record, and are material, as this evidence indicates a possible etiological nexus between a service-connected disability and the lumbosacral spine disorder at issue, the lack of evidence of which was the basis of the prior final denial of service connection for a low back disorder.  

Additionally, this evidence is also material because it relates to the unestablished fact of a nexus between the claimed disorder and a service-connected disability that is necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denial by suggesting the service-connected left hip disability has resulted in degenerative changes of the lumbosacral spine.  The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  

Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a lumbosacral spine disorder.  The Board acknowledges that at the time of the 2006 denial, VA had previously received medical opinion statements from this same chiropractor.  The more recent evidence, however, is unique in that the examiner makes clear he has reviewed the medical history prior to reaching a nexus opinion.  The Court has recognized that such factors as review of the pertinent medical history and the experience of treating a patient over time may be considered in judging the probative weight of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).  Thus, the more recent statements may be distinguished from prior statements from the same examiner.  For this reason, the Board finds that the additional evidence received since the March 2006 decision is new and material to reopen service connection for a lumbosacral spine disorder, to include as secondary to a service-connected left hip disability.  38 C.F.R. § 3.156(a).   


ORDER

The appeal to reopen service connection for a right hip disorder is dismissed.  

New and material evidence having been received, the appeal to reopen service connection for a lumbosacral spine disability is granted.  


REMAND

Service Connection - Lumbosacral Spine Disorder

In support of his claim, a copy of an August 2006 award of Social Security Disability benefits was forwarded by the Veteran.  Review of the claims file indicates, however, that the records associated with the award of Social Security benefits have not yet been obtained.  VA has an obligation to obtain Social Security Administration records associated with a veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Next, the Veteran was afforded a January 2005 VA examination to address whether a current disorder of the lumbosacral spine was related to an in-service disease or injury, or a service-connected disability.  This examination predated the most recent letters authored by the Veteran's private chiropractor which were received subsequent to the date of that examination.  Thus, an opinion based on a full and accurate medical history and which addresses the private medical opinions of record would be helpful.  Additionally, the January 2005 opinion did not directly address whether any current disorder of the lumbosacral spine was aggravated by a service-connected disability.  Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is full and adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the issue of service connection for a lumbosacral spine disorder, to include as secondary to a left hip disability, is REMANDED for the following action:

1.  Contact the SSA and request all pertinent medical records and other documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response should be documented in the claims folder.  

2.  The AMC/RO should schedule the Veteran for a VA orthopedic (spine) examination for the purpose of assisting in determining the nature and etiology of any current disorders of the lumbosacral spine.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history, and an examination and any necessary testing, the examiner is asked to offer the following opinions: 

     a)  What current disabilities (diagnoses) of the lumbosacral spine does the Veteran have?  
     
     b)  For any disorder diagnosed above, is it as likely as not (50 percent or greater degree of probability) that any current disorders of the lumbosacral spine are caused by the service-connected left hip disability?  
     
     c) Is it as likely as not (50 percent or greater degree of probability) that any current disorders of the lumbosacral spine are aggravated (permanently increased in severity beyond the natural progression of the disorder) by the service-connected left hip disability?  
     
In answering these questions, the examiner should note that the Veteran has been awarded service connection for residuals of a shell fragment wound of the left hip with fracture of the left femur and a retained foreign body.  

A rationale should be provided for any opinion or conclusion expressed.  This rationale should address any relevant medical opinions of record, to include the various letters of the private chiropractor, Dr. B.W.  

3.  When the development requested has been completed, the RO should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, an original compensation claim shall be considered on the basis of the evidence of record.  38 C.F.R. § 3.655(b) (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


